Citation Nr: 0823512	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a mood disorder, not 
otherwise specified, claimed as post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a mood 
disorder, not otherwise specified, claimed as PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran seeks service connection for PTSD.  He contends 
that he is diagnosed with PTSD and that it is the result of 
stressors he experienced during military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Section 4.125(a) requires the diagnosis to conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The veteran contends that he had several in-service stressors 
that may have contributed to PTSD.  Specifically, he claims 
that, while serving on the USS Coral Sea from December 1974 
until July 1975, he participated in the recovery of Marines 


and those aboard the merchant ship, SS Mayaguez, off the 
waters of Cambodia.  He also claims that he witnessed many 
wounded and killed Marines being brought aboard the aircraft 
carrier.  The RO verified the events and the veteran's 
personnel records show service aboard the USS Coral Sea 
during that time period.  Thus, these stressors have been 
considered by the RO to be verified.

Although the RO has verified several of the veteran's in-
service stressors aboard the USS Coral Sea, this alone is not 
sufficient to grant service connection.  The evidence must 
also show a current diagnosis of PTSD and a link to an in-
service stressor.  The current evidence of record, however, 
is unclear as to whether the veteran has a current diagnosis 
of PTSD.

VA treatment records show that the veteran was treated at the 
VA Clinic in Middletown, Ohio, from May 2005 to December 
2005.  Those records show a consistent diagnosis of PTSD from 
the VA psychiatrist, G.N.A.  Dr. G.N.A. appeared to link the 
diagnosis to the veteran's experiences aboard the USS Coral 
Sea.  There is, however, an August 2005 note from the 
treating social worker, N.J.G., stating that the veteran may 
not have a PTSD diagnosis and that an anxiety disorder 
diagnosis may be more accurate.  It is not clear, though, 
that such a diagnosis was ever made.  Additionally, the 
treating psychiatrist continued to diagnose the veteran with 
PTSD after the August 2005 note.

In December 2005, the veteran was afforded a VA examination 
in connection with the claim.  In contrast to the treating 
psychiatrist, the December 2005 VA examiner did not find that 
the veteran had PTSD, but rather that he had an anxiety 
disorder and borderline personality characteristics.  The 
examiner focused on N.J.G.'s statement regarding the 
possibility that the veteran may not have a PTSD diagnosis.  
However, he neither addressed nor discussed why he disagreed 
with the diagnosis of PTSD made by the veteran's treating 
psychiatrist.  The Board, therefore, finds that another VA 
psychiatric examination is warranted in order to determine if 
the veteran in fact has PTSD.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, there is an indication that the record may be 
incomplete.  The veteran reported to both the VA psychiatrist 
and the VA examiner that he was seen by a psychiatrist at the 
VA Medical Center (VAMC) in Cincinnati, Ohio in 1986.  The 
record, however, is negative for any records from the 
Cincinnati VAMC or any VA psychiatric treatment prior to May 
2005.  There is also an indication that the veteran has 
continued to receive treatment at the VA clinic, but the 
record is negative for any VA treatment after December 2005.  
Further, the veteran asserts in a March 2006 statement that 
he has been granted permanent disability status by the Social 
Security Administration (SSA), based mainly on a diagnosis of 
PTSD.  However, the record is negative for any SSA records.  
The RO should attempt to obtain these potentially relevant 
records in accordance with 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the above-referenced 1986 VA 
treatment records from the Cincinnati 
VAMC, including associated outpatient 
clinics.

2.  Obtain and associate with the claims 
file all VA treatment records for 
psychological treatment prepared since 
December 2005.

3.  Obtain and associate with the claims 
file the above-referenced SSA records, to 
include any decision on a claim for 
benefits and the medical records relied 
upon.

4.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether the diagnostic criteria for PTSD 
are satisfied (current regulations 
require a diagnosis of PTSD in 
conformance with the DSM-IV) or whether 
any other disorder present may be related 
to 


the veteran's service.  The VA examiner 
should evaluate the veteran, review the 
medical evidence of record, and diagnose 
all psychiatric disorders present, to 
specifically include consideration of 
PTSD.  For each disorder present, the 
examiner should determine whether it is 
at least as likely as not (50 percent or 
greater likelihood) that such disorder is 
the result of service or, with respect to 
PTSD, whether it is the result of the 
veteran's verified in-service stressors.  
Psychological testing should be 
administered if deemed necessary by the 
examiner and all clinical findings should 
be reported in detail.  A complete 
rationale for any opinion provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.  The 
examiner should attempt to reconcile 
his/her opinion(s) with any contrary 
opinion of record, to specifically 
include the diagnoses of PTSD recorded by 
the veteran's VA treating psychiatrist.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran with a supplemental statement 
of the case and afford him an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

